DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 3/12/2021.  As directed by the amendment, claims 1, 2, 5, 11-16 and 20 have been amended, and claims 29-39 have been added. As such, claims 1-39 are pending in the instant application, wherein claims 20-28 remain withdrawn in response to a restriction requirement.
Applicant has amended the specification to address the objections to the drawings; the objections to the drawings are withdrawn.
Applicant has amended claim 13 to address a minor informality; the objection to claim 13 is withdrawn.
Applicant has amended the claims to clarify the subject matter/antecedent basis therein and to remove active method steps from the apparatus claims. The previous rejections of the claims under 35 USC 112(b)/second paragraph are withdrawn.

Withdrawal of Allowable Subject Matter
In updating the search to address Applicant’s amendment to claim 1, Terrlizzi et al. (US 7,956,591 B2) was found to be not only relevant to the new limitation of claim 1, but also to the previously-unfound limitation of claim 3. Also, Applicant’s amendment has introduced new matter. As such, the indicated allowability of claims 3-16 is 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 (and thus its dependent claims) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, namely exceeding a predetermined threshold in combination with a predetermined period of time.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a in combination with a voltage window detector and/or a microprocessor that is activated by the stand-by circuit, where the microprocessor also detects a current exceeding a/the predetermined threshold for a predetermined time period. As such, claims 11-16 are now considered to include new matter, which should be cancelled from the claims to address this rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 14, 15 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8, 9, 14, 15 and 34, claims 8, 9, 14, 15 and 34 recite “a predetermined threshold value”, claims 8 and 9 recite “a predetermined period of time” and claims 14 and 15 recite “a predetermined time period”, wherein it is indeterminate in the claims whether these correspond to the predetermined threshold value and predetermined period of time recited in claims 1 and 29, or whether they are different. For purposes of examination, as best understood from e.g. instant para [0019], which uses the article “the” for the threshold value after referencing it in conjunction with the circuit, for purposes of examination, the predetermined threshold value is the same in all the claims, and given the use of “period of time” in claims 1, 8 and 9, the period of time in claims 8 and 9 is the same as claim 1, but given the use of “time period” versus “period of time,” i.e. slightly different phrases, in claims 14 and 15 [and the fact claims 14 and 15 are directed a different embodiment as discussed in the 112(a) rejection above], the time period is not, or, at least, does not have to be, the same for claims 14 and 15. To address this rejection, Applicant needs to make the intended interpretation clear by amending the dependent claims to recite “the” when the same parameter is being referenced, and to ensure that the same phrasing is used whenever the same 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-3, 19, 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Huby et al. (US 2011/0162647 A1; hereinafter “Huby”) in view of Campbell et al. (US 2014/0225620 A1; hereinafter “Campbell”) and Terlizzi et al. (US 7,956,591 B2; hereinafter “Terlizzi”).
Regarding claim 1, Huby discloses a respiratory therapy device (Fig. 1) to generate a flow of breathable gas to a patient, comprising: 
a housing (Fig. 1); 
a flow generator (blower 104) in the housing to generate the flow of breathable gas (Fig. 1; para [0029]), the flow generator having an operating voltage (paras [0029] and [0071]; wherein the blower inherently has an operating voltage because it is an electrically powered device); and 
a battery pack (power supply unit) engageable with the housing (Fig. 1; para [0041]), the battery pack configured to power the flow generator (paras [0041] and [0071]), 
wherein the battery pack can be switched from a stand-by mode (stand-by mode) to an operating mode (supply or drain mode) (para [0071]).
a stand-by circuit configured to switch between the two modes upon detecting a current drawn from the battery pack that exceeds a predetermined threshold value for a predetermined period of time. However, Campbell demonstrates that it was known in the art of waking a battery from stand-by mode before the effective filing date of the claimed invention to switch a battery from a stand-by mode to an operating mode upon detecting a current drawn from the battery that exceeds a predetermined threshold value (a current draw on the battery surpasses a certain threshold, para [0039]), with Terlizzi teaching a similar waking functionality using specifically a stand-by circuit (control circuitry 124/processor 424) (Fig. 4; col. 10, lines 9-31 in view of col. 5, lines 39-49), and it was well known to an artisan in any art before the effective filing date of the claimed invention to avoid false positives when detecting a change by combining a standard threshold determination with a predetermined period of time (see e.g. Huby para [0070] which demonstrates this well-known concept), with Terlizzi being supplied as an explicit reference teaching to switch between two modes (high power and lower power modes) (Fig. 4; col. 9-10) upon detecting a current drawn (monitor changes in the…current flowing through electric power line 440, col. 9, lines 57-60; disable low-power regulating circuitry 422 and enable high-power regulating circuitry 423, col. 10, lines 32-34) and to avoid false positives when detecting a change in the current by combining a threshold determination with a predetermined period of time (decision can be made as to whether the monitored current stayed below a predetermined threshold current for at least a predetermined period of time…prevent a power supply device from reacting to short spikes in current that would otherwise be a false alarm, col. 15, lines 11-32; note: below a current threshold for a period of time to avoid false positives, but the inverse, staying above a current threshold, i.e. as taught by Campbell, for a period of time, would have obviously provided the same results, that is, ensuring that the crossing of the threshold is not due to a temporary spike in current, but significant and long-lasting current draw). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the battery pack of Huby to include a stand-by circuit configured to switch between stand-by mode and operating mode upon detecting a current drawn from the battery pack that exceeds a predetermined threshold value for a predetermined period of time as taught by Campbell and Terlizzi, in order to utilize known switching means to provide the predictable result of a suitable means for switching the battery from stand-by mode to operating mode (Huby, para [0071]) in a manner that avoids false alarms (Terlizzi, col. 15, lines 17-19).
Regarding claim 2, Huby in view of Campbell and Terlizzi teaches the respiratory therapy device of claim 1 but Huby does not explicitly state that the stand-by circuit is configured to provide a stand-by operations voltage while in the stand-by mode that is less than an operating voltage of the flow generator. However, Huby does teach that, before the effective filing date of the claimed invention, the well-known purpose of a stand-by/sleep/low power mode [see also Campbell para [0039] as evidence that it was well known in the art before the effective filing date of the claimed invention that stand-by modes include low power modes] is to lower voltage requirements (i.e. as compared to normal operating voltage) in order to save power (paras [0069-70]), with Terlizzi also teaching low and high power modes for conserving 
Regarding claims 3 and 29, Huby in view of Campbell and Terlizzi teaches the respiratory therapy device of claim 2 wherein Terlizzi further educates modified Huby to include wherein the stand-by circuit is configured to detect current demand of the flow generator with the stand-by operations voltage while in stand-by mode (Fig. 4; cols. 9-10, particularly col. 9, lines 54-60 and col, 10, lines 13-34, where Terlizzi teaches monitoring the current flowing through power line 440 when switch 432 is closed, i.e. with the low power voltage provided by low-power regulating circuitry, in order to tell when a connected device is imposing a current demand on the line), such that it would have been obvious to an artisan before the effective filing date of the claimed invention, when applying the stand-by circuit of Terlizzi to the flow generator battery of modified Huby as discussed above, to include this arrangement such that the stand-by circuit is configured to detect current demand of the flow generator with the stand-by operations voltage while in stand-by mode, so that the demand by the flow generator of Huby is detected by the battery using only the minimal power supplied by .
Regarding claims 19 and 39, Huby in view of Campbell and Terlizzi teaches the respiratory therapy device of claims 1 and 29 wherein Huby further discloses wherein the flow generator comprises a controller (processor 120) (Fig. 1) configured to control the flow generator to generate a positive airway pressure therapy (para [0039]).

Claims 4-6, 8-10, 30-32, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Huby in view of Campbell and Terlizzi as applied to claim 3 above, and further in view of Cyprowski (US 2018/0175649 A1; hereinafter “Cyprowski”).
Regarding claims 4 and 30, Huby in view of Campbell and Terlizzi teaches the  respiratory therapy device of claims 3 and 29 but Huby in view of Campbell and Terlizzi is silent regarding wherein the flow generator further comprises a current control circuit and a switch, the current control circuit providing a controlled current draw upon activation of the switch.  However, Cyprowski teaches that it was known in the battery-powered flow generator art before the effective filing date of the claimed invention for a battery-powered flow generator (pressure generator 12a/medical device 12b/c) with low power/stand-by mode and operational mode (Figs. 1-3B; para [0003]) to comprise a current control circuit and a switch (switchable circuit 21) (para [0034]), the current control circuit providing a controlled current draw upon activation of the switch (para [0036] or [0038]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention for the battery-
Regarding claims 5 and 31, Huby in view of Campbell, Terlizzi and Cyprowski teaches the  respiratory therapy device of claims 4 and 30 wherein Huby further discloses (and Terlizzi further teaches) wherein the battery pack further includes a converter (DC converter, Huby para [0041]; high-power regulating circuitry 423, Terlizzi Fig. 4) to convert a voltage of the battery pack the operating voltage of the flow generator (Huby para [0041]; Terlizzi col. 4 and 9-10).  
Regarding claims 6, 8, 9, 32 and 34, Huby in view of Campbell, Terlizzi and Cyprowski teaches the  respiratory therapy device of claims 5 and 31 wherein Terlizzi further educates modified Huby to include wherein the stand-by circuit is configured to enable the converter upon detection of the controlled current draw of the flow generator that exceeds, as best understood, the predetermined threshold value for the predetermined period of time ([p]rocessor 424, upon determining that [the flow generator is drawing current above a threshold for a period of time, when the teachings of Campbell and Terlizzi are applied to Huby as discussed above regarding claims 1-3], can disable low-power regulating circuitry 422 and enable high-power regulating circuitry 423, col. 10, lines 32-34), in order to provide the expected result of only powering on the operating-power converter when it is needed to convert the battery voltage to the operating voltage of the generator, thus conserving .  
Regarding claims 10 and 35, Huby in view of Campbell, Terlizzi and Cyprowski teaches the respiratory therapy device of claims 5 and 31 wherein Terlizzi further educates modified Huby to include wherein the battery pack further comprises a microprocessor (processor 424), in order to permit the detection of the current demand from the flow generator and effect the transition of the battery pack from stand-by to operation mode as discussed above regarding claim 1.

Claims 7 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Huby in view of Campbell, Terlizzi and Cyprowski as applied to claim 5 above, and further in view of Qureshi et al. (US 5,628,216; hereinafter “Qureshi”).
Regarding claims 7 and 33, Huby in view of Campbell, Terlizzi and Cyprowski teaches the  respiratory therapy device of claims 5 and 31 wherein Huby further discloses wherein the converter is a direct current to direct current (DC/DC) converter (DC converter, Huby para [0041]) but Huby does not explicitly state that the converter is configured to increase voltage of the battery pack to the operating voltage of the flow generator. However, Qureshi demonstrates that it was standard in the art of DC/DC converters connected to batteries before the effective filing date of the claimed invention for such converters to be configured to increase voltage of a battery pack to an operating voltage (col. 8, line 66-col. 9, line 5). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention for the DC/DC converter of Huby to be configured to increase voltage of the battery pack to the operating voltage of the flow generator as taught by Qureshi, in order to provide the expected result of allowing for a battery that does not provide enough voltage on its own (e.g. one that is cheaper and/or safer because it is lower voltage) to be used to power the flow generator.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huby in view of Campbell, Terlizzi and Cyprowski as applied to claim 10 above, and further in view of Trichy (US 2017/0308152 A1; hereinafter “Trichy”).
Regarding claim 11, Huby in view of Campbell, Terlizzi and Cyprowski teaches the  respiratory therapy device of claim 10 wherein in view of Campbell, Terlizzi and Cyprowski teaches detecting the current demand of the flow generator with the stand-by operations voltage while in stand-by mode (see claim 1 discussion above), but Huby in view of Campbell, Terlizzi and Cyprowski is silent regarding wherein the stand-by circuit further comprises a voltage window detector to detect the current demand of the flow generator with the stand-by operations voltage while in stand-by mode. However, Trichy teaches it was known in the load detection art before the effective filing date of the claimed invention to generate a wake-up signal by using a voltage window detector to detect current demand (abstract; Fig. 3; paras [0039] and [0051-55]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention for the stand-by circuit that detects the current demand of the flow generator with the stand-by operations voltage while in stand-by mode taught by Huby in view of Campbell, Terlizzi and Cyprowski to do so using a voltage window detector as taught by Trichy, in order to provide the expected result of a .

Claims 12 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Huby in view of Campbell, Terlizzi and Cyprowski as applied to claim 10 above, and further in view of Robbins (US 4,466,433; hereinafter “Robbins”).
Regarding claims 12 and 36, Huby in view of Campbell, Terlizzi and Cyprowski teaches the respiratory therapy device of claims 10 and 35 but Huby in view of Campbell, Terlizzi and Cyprowski is silent regarding wherein the stand-by circuit is configured to provide a microprocessor with an internal power signal to activate the microprocessor. However, Huby teaches that the battery can be used when a mains power system is not available (para [0041]), and Robbins teaches that it was known in the ventilator art before the effective filing date of the claimed invention to have separate circuitry means for indicating that the ventilator has lost main power (Fig. 2; col. 9, lines 15-26), such that modifying Huby in view of Campbell, Terlizzi and Cyprowski to include another processor configured to indicate when mains power is lost/battery is turned (Robbins col. 9, lines 15-26) and wherein the stand-by circuit is configured to provide this additional microprocessor with an internal power signal to activate the microprocessor, would have been obvious to an artisan before the effective filing date in order to provide the predictable result of a dedicated processor for indication that is only activated/powered when the battery is being used (i.e. the stand-.

Claims 17, 18 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Huby in view of Campbell and Terlizzi as applied to claim 2 above, and further in view of Carrier et al. (US 2005/0077878 A1; hereinafter “Carrier”) and Anderson et al. (US 4,284,849; hereinafter “Anderson”).
Regarding claims 17, 18 and 38, Huby in view of Campbell and Terlizzi teaches the respiratory therapy device of claims 2 and 29 but Huby in view of Campbell and Terlizzi is silent regarding wherein the flow generator comprises an under-voltage lock-out (UVLO) circuit configured to disable the flow generator when the battery pack generates the stand-by operations voltage at an input to the under-voltage lock-out circuit and to enable the flow generator when the battery pack generates a higher voltage than the stand-by operations voltage at the input to the under-voltage lock-out circuit.  However, UVLO circuits that enable power flow when a battery is providing full charge and disable power flow when a battery is providing lower charge were well known in the power supply art before the effective filing date of the claimed invention as demonstrated by Carrier (para [0081]), and Anderson teaches that it was known in the battery-powered device art before the effective filing date of the claimed invention that a battery-powered device can be damaged if supplied with a voltage from a battery that is below its operating voltages (col. 30, lines 1-14). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to include in the device of Huby in view of Campbell and Terlizzi 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHRYN E DITMER/Primary Examiner, Art Unit 3785